Citation Nr: 0917392	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  08-19 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and 
Educational Center in 
Atlanta, Georgia


THE ISSUE

Entitlement to waiver of overpayment of education benefits 
under Chapter 30, Title 38, United States Code (the 
Montgomery GI Bill) in the amount of $1,118.69.


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 until 
December 2003.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an October 2007 decision of the Committee on 
Waivers and Compromises (the Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his Substantive Appeal (VA Form 9) received in August 
2008, the appellant requested a personal hearing before a 
Veterans Law Judge (VLJ) sitting at a local VA office in 
Atlanta, Georgia.  There is no indication in the claims 
folder that such request was addressed, and the Veteran 
repeated his request recently in written correspondence 
received in April 2009.

To ensure compliance with due process requirements, and 
because Travel Board hearings are scheduled by the RO, the 
case is REMANDED for the following:

The Veteran should be scheduled for a 
hearing before a VLJ sitting in Atlanta, 
Georgia (or in the alternative, a 
videoconference hearing, if he so 
desires).  The case should then be 
processed in accordance with standard 
appellate practices.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RAYMOND F. FERNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




